Citation Nr: 1420345	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for herniated discs, L4-5 and L5-S1 (lumbar spine disability).

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for high blood pressure, to include as secondary to a lumbar spine disability.

4.  Entitlement to service connection for a heart disorder, to include as secondary to a lumbar spine disability.

5.  Entitlement to a total rating based upon individual unemployability (TDIU).





ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1983, in addition to National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

A March 2012 Board decision denied the Veteran's service connection claim for a lumbar spine disability and remanded the other issues now on appeal for the issuance of a Statement of the Case (SOC).  A July 2013 memorandum decision by the United States Court of Appeals for Veterans Claims (Court) remanded the matter of service connection for a lumbar spine disability to the Board for readjudication consistent with the Court's decision.  
 
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matters on appeal, the Board believes the Veteran's claims must be remanded for further development.  

Pursuant to the Court's July 2013 decision, the Board finds that a new VA examination is necessary in order to determine the nature and etiology of the Veteran's current lumbar spine disability, in light of the medical literature submitted as evidence by the Veteran.  The April 2009 VA examination, upon which the Board's March 2012 decision relied heavily, does not address the multiple medical treatises submitted by the Veteran.  As a result, a new opinion that adequately addresses these is required.

Due to the specifics of the Veteran's other claims, the Board finds that their consideration must be deferred pending the resolution of the Veteran's service connection claim for a lumbar spine disability.  The Veteran has consistently alleged that his diabetes mellitus, high blood pressure, and heart condition are secondary to his lumbar spine disability.  In addition, the adjudication of the Veteran's TDIU claim is entirely dependent upon the resolution of the other issues.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for his lumbar spine disability, diabetes mellitus, high blood pressure, or heart disorder, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA back examination with an examiner of appropriate knowledge and expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his lumbar spine disability.

The examiner should provide a medical opinion on the etiology of the Veteran's back disorder.  Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's back disorder is causally or etiologically related to the Veteran's period of active service.  The examiner should specifically address and comment on the medical literature submitted by the Veteran in support of his claim.

The examiner should also provide an opinion concerning the impact of the Veteran's back disorder on his ability to work.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  Schedule the Veteran for appropriate VA examinations to evaluate his claims for service connection for diabetes mellitus, high blood pressure, and a heart condition.  Virtual records and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  

The examination report must include responses to the each of the following items for each diagnosed disorder:

(a)  Provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) the disorder is causally or etiologically related to his active military service.  

(b)  Provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that any current disorder is due to or aggravated by the Veteran's lumbar spine disability or any other diagnosed disability.

In addressing whether any disability has been aggravated by his lumbar spine disability or other diagnosed disabilities, address whether it is possible to establish a baseline severity for the aggravated disability.  If it is not possible, provide an explanation.

The examiner should also provide an opinion concerning the impact of any diagnosed disability, including the Veteran's lumbar spine disability, on the Veteran's ability to work.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



